DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (lDS) submitted on August 28, 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "all 1×2 OCLs in the array of 1×2 OCLs have a same orientation" in lines 1-2.  However, claim 8, from which claim 10 depends, recites the limitation “a first subset of 1×2 OCLs in the array of 1×2 OCLs has a first orientation; a second subset of 1×2 OCLs in the array of 1×2 OCLs has a second orientation, orthogonal to the first orientation”.  Consequently, claim 10 is considered to be indefinite since it directly contradicts the limitations of claim 8, from which it depends.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, and 12-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mauritzson et al. (US Pub. 2015/0350583).
In regard to claim 1, note Mauritzson discloses an image capture device, comprising an array of pixels, each pixel comprising a 2×2 array of photodetectors (paragraphs 0025, 0030, 0038-0038, 0047-0048, and figures 4 & 8: 20, 22, 34; the pixel array 20 includes a plurality of pixels 22 that each include a 2x2 array of photodetectors 34), and an array of 1×2 on-chip lenses (OCLs) disposed over the array of pixels (paragraphs 0047-0048, and figures 4 & 8: 22, 44; microlenses 44 are disposed over the pixel array 20), wherein, for each pixel in the array of pixels, a respective pair of adjacent 1×2 OCLs is disposed over a pixel, the respective pair of adjacent 1×2 OCLs including, a respective first 1×2 OCL disposed over a first photodetector and a second photodetector in the 2×2 array of photodetectors for the pixel (paragraphs 0047-0048, and figure 8: 22, 34, 44; a microlens 44 is disposed over a first pair of photodetectors 34 within a pixel 22, e.g., a first microlens 44 is shared by the upper two photodetectors 34 within the pixel 22), and a respective second 1×2 OCL disposed over a third photodetector and a fourth photodetector in the 2×2 array of photodetectors for the pixel (paragraphs 0047-0048, and figure 8: 22, 34, 44; a microlens 44 is disposed over a second pair of photodetectors 34 within a pixel 22, e.g., a second microlens 44 is shared by the lower two photodetectors 34 within the pixel 22).
In regard to claim 2, note Mauritzson discloses that all 1×2 OCLs in the array of 1×2 OCLs have a same orientation (figure 8: 44; the microlenses 44 are all oriented in the same direction).
In regard to claim 7, note Mauritzson discloses the use of a color filter array disposed over the array of pixels and having different subsets of filter elements disposed over different subsets of pixels in the array of pixels (paragraphs 0027-0028, 0031, 0038-0040, 0047-0048, figures 3-4: 36, 38, and figure 8; the color filter array 36 includes color filters 38 that include red, green, and blue subsets of filters that that are formed to that are formed over different subsets of pixels within the pixel array), wherein, each subset of filter elements has a different color (paragraphs 0027-0028, 0031, 0038-0040, 0047-0048, figures 3-4: 36, 38, and figure 8; the subsets of color filters include red, green, and blue that form a Bayer pattern).
In regard to claim 12, note Mauritzson discloses the use of an image capture device, as discussed with respect to claim 1 above.  And while Mauritzson is silent that at least one pixel in the array of pixels, the first photodetector has a first centroid, the second photodetector has a second centroid, and a 1×2 OCL in the array of 1×2 OCLs has a focus centroid that is not aligned with the first centroid and the second centroid, the Examiner notes that these features are considered to be inherent properties of the relationship between the photodetectors and the 1x2 OCLs due to the inherent variances caused during manufacturing.  Additionally, the Examiner notes that paragraphs 0030-0031 and 0081-0085 of the specification of the instant application also state that that the reason for the centroids of the photodetectors and the centroids of the 1x2 OCLs not being aligned is due to the manufacturing variances.  As such, this is evidence that non-alignment is inherently caused due to the variances during manufacturing. 
In regard to claim 13, note Mauritzson discloses the use of an image capture device, as discussed with respect to claim 1 above.  And while Mauritzson is silent that at least one pixel in the array of pixels, the first photodetector has a first centroid, the second photodetector has a second centroid, and a 1×2 OCL in the array of 1×2 OCLs has a focus centroid that is not centered between the first centroid and the second centroid, the Examiner notes that these features are considered to be inherent properties of the relationship between the photodetectors and the 1x2 OCLs due to the inherent variances caused during manufacturing.  Additionally, the Examiner notes that paragraphs 0030-0031 and 0081-0085 of the specification of the instant application also state that that the reason for the centroids of the photodetectors and the centroids of the 1x2 OCLs not being centered is due to the manufacturing variances.  As such, this is evidence that non-centering of the OCLs is inherently caused due to the variances during manufacturing.
In regard to claim 14, note Mauritzson discloses the use of an image capture device, as discussed with respect to claim 1 above.  And while Mauritzson is silent that at least two 1×2 OCLs in the array of 1×2 OCLs have at least one of different shapes, different sizes, or different curvatures, the Examiner notes that these features are considered to be inherent properties of the 1x2 OCLs within the array due to the inherent variances caused during manufacturing.  Additionally, the Examiner notes that paragraphs 0081-0085 of the specification of the instant application also state that that the reason for the differences in shape, size, or curvature of the OCLs is due to the manufacturing variances.  As such, this is evidence that the differences in shape, size and/or curvature of the OCLs is inherently caused due to the variances during manufacturing.
In regard to claim 15, note Mauritzson discloses the use of a pixel readout circuit (figure 4) comprising, for each pixel in the array of pixels, a shared readout circuit associated with the 2×2 array of photodetectors for the pixel (paragraphs 032-0033, 0038, and figure 4: 34, 50, 54, 56, 58; the readout circuitry is shared between each of the photodetectors 34 within each 2x2 pixel), and a set of charge transfer transistors, each charge transfer transistor operable to connect a photodetector in the 2×2 array of photodetectors to the shared readout circuit (paragraphs 032-0033, 0038, and figure 4: 34, 52; a transfer transistor 52 is connected between each photodetector 34 and the shared floating diffusion 54).
In regard to claim 16, note Mauritzson discloses an image capture device, comprising an array of photodetectors (paragraphs 0025, 0030, 0038-0038, 0047-0048, and figures 4 & 8: 20, 22, 34; the pixel array 20 includes a plurality of pixels 22 that each include a 2x2 array of photodetectors 34), and an array of oblong on-chip lenses (OCLs) disposed over the array of photodetectors (paragraphs 0047-0048, and figures 4 & 8: 22, 44; microlenses 44 are disposed over the pixel array 20), wherein, a different pair of photodetectors in the array of photodetectors is disposed under each of the oblong OCLs, and every photodetector in the array of photodetectors is disposed under a respective one of the oblong OCLs in the array of oblong OCLs (paragraphs 0047-0048, and figure 8: 22, 34, 44; a microlens 44 is disposed over pairs of photodetectors 34 within a pixel 22, wherein each photodetectors 34 is disposed under a respective microlens 44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mauritzson et al. (US Pub. 2015/0350583), in view of Pang et al. (US Patent 11,252,381).
In regard to claim 3, note the primary reference of Mauritzson discloses the use of an image capture device, as discussed with respect to claim 1 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose that a first subset of 1×2 OCLs in the array of 1×2 OCLs has a first orientation, and a second subset of 1×2 OCLs in the array of 1×2 OCLs has a second orientation, orthogonal to the first orientation.
In analogous art, Pang discloses an image capture device having a first subset of 1×2 OCLs in an array of 1×2 OCLs has a first orientation (column 7, lines 4-54, and figure 2A: 215A), and a second subset of 1×2 OCLs in the array of 1×2 OCLs has a second orientation, orthogonal to the first orientation (column 7, lines 4-54, and figure 2A: 215B).  Pang teaches that the use of a first subset of 1×2 OCLs in the array of 1×2 OCLs that has a first orientation, and a second subset of 1×2 OCLs in the array of 1×2 OCLs that has a second orientation, orthogonal to the first orientation is preferred in order to enable multi-directional phase detection auto focus (column 2, lines 50-63).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that a first subset of 1×2 OCLs in the array of 1×2 OCLs has a first orientation, and a second subset of 1×2 OCLs in the array of 1×2 OCLs has a second orientation, orthogonal to the first orientation, in order to enable multi-directional phase detection auto focus, as suggested by Pang.
In regard to claim 4, note Mauritzson discloses that the array of pixels has rows of pixels extending in a first dimension and columns of pixels extending in a second dimension (figures 2, 4, 8: 20, 22; the pixel array 20 includes a plurality of rows and columns of pixels 22).  And Pang discloses that the array of pixels has rows of pixels extending in a first dimension and columns of pixels extending in a second dimension (column 7, lines 14-54, and figure 2A; the pixel array includes a plurality of rows and columns of pixels), the first subset of 1×2 OCLs is disposed over a first set of the rows of pixels (column 7, lines 4-54, and figure 2A: 215A; the first subset of microlenses 215A is formed over a first set of rows, e.g., over rows R1, R2, R5, R6), and the second subset of 1×2 OCLs is disposed over a second set of the rows of pixels (column 7, lines 4-54, and figure 2A: 215A; the second subset of microlenses 215b is formed over a second set of rows, e.g., over rows R3, R4, RY-1, RY), the second set of the rows of pixels interspersed with the first set of rows of the pixels (column 7, lines 4-54, and figure 2A: 215A, 215B; the first and second subset of microlenses 215A and 215B are interspersed in alternate row sets).
In regard to claim 5, note Mauritzson discloses that the array of pixels has rows of pixels extending in a first dimension and columns of pixels extending in a second dimension (figures 2, 4, 8: 20, 22; the pixel array 20 includes a plurality of rows and columns of pixels 22).  And Pang discloses that the array of pixels has rows of pixels extending in a first dimension and columns of pixels extending in a second dimension (column 7, lines 14-54, and figure 2A; the pixel array includes a plurality of rows and columns of pixels), the first subset of 1×2 OCLs is disposed over a first set of columns of pixels (column 7, lines 4-54, and figure 2A: 215A; the first subset of microlenses 215A is formed over a first set of columns, e.g., over columns C3, C4, CX-1, CX), and the second subset of 1×2 OCLs is disposed over a second set of columns of pixels (column 7, lines 4-54, and figure 2A: 215A; the second subset of microlenses 215b is formed over a second set of columns, e.g., over columns C1, C2, C5, C6), the second set of columns of pixels interspersed with the first set of columns of pixels (column 7, lines 4-54, and figure 2A: 215A, 215B; the first and second subset of microlenses 215A and 215B are interspersed in alternate column sets).
In regard to claim 6, note Mauritzson discloses that the array of pixels has rows of pixels extending in a first dimension and columns of pixels extending in a second dimension (figures 2, 4, 8: 20, 22; the pixel array 20 includes a plurality of rows and columns of pixels 22).  And Pang discloses that the array of pixels has rows of pixels extending in a first dimension and columns of pixels extending in a second dimension (column 7, lines 14-54, and figure 2A; the pixel array includes a plurality of rows and columns of pixels), the first subset of 1×2 OCLs is disposed over a first lattice of pixels extending over the rows of pixels and the columns of pixels (column 7, lines 4-54, and figure 2A: 215A; the first subset of microlenses 215A is formed having a first lattice pattern across the pixel array), and the second subset of 1×2 OCLs is disposed over a second lattice of pixels extending over the rows of pixels and the columns of pixels (column 7, lines 4-54, and figure 2A: 215A; the second subset of microlenses 215B is formed having a second lattice pattern across the pixel array), the second lattice of pixels overlapping the first lattice of pixels (column 7, lines 4-54, and figure 2A: 215A, 215B; the first and second latticed subsets of microlenses 215A and 215B are overlapped, forming a checkerboard pattern).
In regard to claim 8, note Mauritzson discloses a first subset of filter elements in the different subsets of filter elements is disposed over a first subset of pixels in the array of pixels (paragraphs 0027-0028, 0031, 0038-0040, 0047-0048, figures 3-4: 36, 38, and figure 8; the color filter array 36 includes color filters 38 that include red, green, and blue subsets of filters that that are formed to that are formed over different subsets of pixels within the pixel array).  Therefore, it can be seen that the primary reference of Mauritzson fails to explicitly disclose a first subset of 1×2 OCLs in the array of 1×2 OCLs has a first orientation, a second subset of 1×2 OCLs in the array of 1×2 OCLs has a second orientation, orthogonal to the first orientation, and at least some 1×2 OCLs in the first subset of 1×2 OCLs and at least some 1×2 OCLs in the second subset of 1×2 OCLs are disposed over the first subset of pixels.
In analogous art, Pang discloses an image capture device having a first subset of 1×2 OCLs in an array of 1×2 OCLs has a first orientation (column 7, lines 4-54, and figure 2A: 215A), a second subset of 1×2 OCLs in the array of 1×2 OCLs has a second orientation, orthogonal to the first orientation (column 7, lines 4-54, and figure 2A: 215B), and at least some 1×2 OCLs in the first subset of 1×2 OCLs and at least some 1×2 OCLs in the second subset of 1×2 OCLs are disposed over the first subset of pixels (column 5, line 56 – column 6, line 27, column 7, lines 4-54, and figure 2A: 210, Q2, Q3; the color filter subset for green pixels included in quadrants Q2 and Q3 include microlenses having orthogonal orientations).  Pang teaches that the use of a first subset of 1×2 OCLs in the array of 1×2 OCLs that has a first orientation, a second subset of 1×2 OCLs in the array of 1×2 OCLs that has a second orientation, orthogonal to the first orientation, and that at least some 1×2 OCLs in the first subset of 1×2 OCLs and at least some 1×2 OCLs in the second subset of 1×2 OCLs are disposed over the first subset of pixels  is preferred in order to enable multi-directional phase detection auto focus (column 2, lines 50-63).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that a first subset of 1×2 OCLs in the array of 1×2 OCLs has a first orientation, a second subset of 1×2 OCLs in the array of 1×2 OCLs has a second orientation, orthogonal to the first orientation, and at least some 1×2 OCLs in the first subset of 1×2 OCLs and at least some 1×2 OCLs in the second subset of 1×2 OCLs are disposed over the first subset of pixels, in order to enable multi-directional phase detection auto focus, as suggested by Pang.
In regard to claim 9, note Mauritzson discloses that the different subsets of filter elements include red filter elements, blue filter elements, and green filter elements arranged in Bayer pattern rows and Bayer pattern columns (paragraphs 0027-0028, 0031, 0038-0040, 0047-0048, figures 3-4: 36, 38, and figure 8; the subsets of color filters include red, green, and blue that form a Bayer pattern).  And Pang discloses that the different subsets of filter elements include red filter elements, blue filter elements, and green filter elements arranged in Bayer pattern rows and Bayer pattern columns (column 7, lines 14-54, and figure 2A; the subsets of color filters include red, green, and blue that form a Bayer pattern).
In regard to claim 10, note Mauritzson discloses that all 1×2 OCLs in the array of 1×2 OCLs have a same orientation (figure 8: 44; the microlenses 44 are all oriented in the same direction).
In regard to claim 11, note the primary reference of Mauritzson discloses the use of an image capture device, as discussed with respect to claim 7 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose that a first subset of 1×2 OCLs in the array of 1×2 OCLs has a first orientation, and a second subset of 1×2 OCLs in the array of 1×2 OCLs has a second orientation, orthogonal to the first orientation.
In analogous art, Pang discloses an image capture device having a first subset of 1×2 OCLs in an array of 1×2 OCLs has a first orientation (column 7, lines 4-54, and figure 2A: 215A), and a second subset of 1×2 OCLs in the array of 1×2 OCLs has a second orientation, orthogonal to the first orientation (column 7, lines 4-54, and figure 2A: 215B).  Pang teaches that the use of a first subset of 1×2 OCLs in the array of 1×2 OCLs that has a first orientation, and a second subset of 1×2 OCLs in the array of 1×2 OCLs that has a second orientation, orthogonal to the first orientation is preferred in order to enable multi-directional phase detection auto focus (column 2, lines 50-63).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that a first subset of 1×2 OCLs in the array of 1×2 OCLs has a first orientation, and a second subset of 1×2 OCLs in the array of 1×2 OCLs has a second orientation, orthogonal to the first orientation, in order to enable multi-directional phase detection auto focus, as suggested by Pang.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mauritzson et al. (US Pub. 2015/0350583).
In regard to claim 12, note Mauritzson discloses the use of an image capture device, as discussed with respect to claim 1 above.  And while Mauritzson is silent that at least one pixel in the array of pixels, the first photodetector has a first centroid, the second photodetector has a second centroid, and a 1×2 OCL in the array of 1×2 OCLs has a focus centroid that is not aligned with the first centroid and the second centroid, the Examiner notes that these features are considered to be inherent properties of the relationship between the photodetectors and the 1x2 OCLs due to the inherent variances caused during manufacturing.  Additionally, the Examiner notes that paragraphs 0030-0031 and 0081-0085 of the specification of the instant application also state that that the reason for the centroids of the photodetectors and the centroids of the 1x2 OCLs not being aligned is due to the manufacturing variances.  As such, this is evidence that non-alignment is inherently caused due to the variances during manufacturing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that at least one pixel in the array of pixels, the first photodetector has a first centroid, the second photodetector has a second centroid, and a 1×2 OCL in the array of 1×2 OCLs has a focus centroid that is not aligned with the first centroid and the second centroid since the difference in alignment between the photodectector centroids and the OCL centroid is merely due to the inherent variances during manufacturing.
In regard to claim 13, note Mauritzson discloses the use of an image capture device, as discussed with respect to claim 1 above.  And while Mauritzson is silent that at least one pixel in the array of pixels, the first photodetector has a first centroid, the second photodetector has a second centroid, and a 1×2 OCL in the array of 1×2 OCLs has a focus centroid that is not centered between the first centroid and the second centroid, the Examiner notes that these features are considered to be inherent properties of the relationship between the photodetectors and the 1x2 OCLs due to the inherent variances caused during manufacturing.  Additionally, the Examiner notes that paragraphs 0030-0031 and 0081-0085 of the specification of the instant application also state that that the reason for the centroids of the photodetectors and the centroids of the 1x2 OCLs not being centered is due to the manufacturing variances.  As such, this is evidence that non-centering of the OCLs between the OCLs is inherently caused due to the variances during manufacturing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that at least one pixel in the array of pixels, the first photodetector has a first centroid, the second photodetector has a second centroid, and a 1×2 OCL in the array of 1×2 OCLs has a focus centroid that is not centered between the first centroid and the second centroid since the non-centering of the OCLs between the photodetectors is merely due to the inherent variances during manufacturing.
In regard to claim 14, note Mauritzson discloses the use of an image capture device, as discussed with respect to claim 1 above.  And while Mauritzson is silent that at least two 1×2 OCLs in the array of 1×2 OCLs have at least one of different shapes, different sizes, or different curvatures, the Examiner notes that these features are considered to be inherent properties of the 1x2 OCLs within the array due to the inherent variances caused during manufacturing.  Additionally, the Examiner notes that paragraphs 0081-0085 of the specification of the instant application also state that that the reason for the differences in shape, size, or curvature of the OCLs is due to the manufacturing variances.  As such, this is evidence that the differences in shape, size and/or curvature of the OCLs is inherently caused due to the variances during manufacturing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that at least two 1×2 OCLs in the array of 1×2 OCLs have at least one of different shapes, different sizes, or different curvatures since the difference in shape, size and/or curvature is merely due to the inherent variances during manufacturing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0109776: note the use of an imaging device having microlenses that are shared by pixel pairs, as well as pixel pairs being formed in orthogonal directions.
US 2017/0171470: note the use of an imaging device having microlenses that are shared by pixel pairs in orthogonal directions, as well lens offsets/differences that are caused due to variances in manufacturing.
US 10014336: note the use of an imaging device having microlenses that are shared by pixel pairs in orthogonal directions.
US 11258993: note the use of an imaging device having microlenses that are shared by pixel pairs in orthogonal directions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISS S YODER III/Examiner, Art Unit 2697